Exhibit 10.1
SERACARE LIFE SCIENCES, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN
(Amended and Restated as of February 27, 2008)

              THE PLAN     1  
1.1
  Purpose     1  
1.2
  Administration and Authorization; Power and Procedure     1  
1.3
  Participation     2  
1.4
  Shares Available for Awards; Share Limits     2  
1.5
  Grant of Awards     2  
1.6
  Award Period     3  
1.7
  Limitations on Exercise and Vesting of Awards     3  
1.8
  No Transferability; Limited Exception to Transfer Restrictions     3  
 
            OPTIONS     4  
2.1
  Grants     4  
2.2
  Option Price; Vesting     4  
2.3
  Limitations on Grant and Terms of Incentive Stock Options     4  
2.4
  Limits on 10% Holders     4  
2.5
  Waiver of Restrictions     5  
2.6
  Effects of Termination of Employment or Service     5  
2.7
  Options and Rights in Substitution for Stock Options Granted by Other
Corporations     5  
 
            RESTRICTED STOCK AND STOCK UNIT AWARDS     6  
3.1
  Grants     6  
3.2
  Restrictions     6  
3.3
  Return to the Corporation     6  
 
            NON-EMPLOYEE DIRECTOR OPTIONS     7  
4.1
  Participation     7  
4.2
  Annual Option Grants     7  
4.3
  Option Price     7  
4.4
  Option Period and Exercisability     7  
4.5
  Termination of Directorship     7  
4.6
  Adjustments     8  
4.7
  Termination Upon a Change in Control or Other Event     8  
 
            OTHER PROVISIONS     8  
5.1
  Rights of Eligible Persons, Participants and Beneficiaries     8  
5.2
  Adjustments; Acceleration     8  
5.3
  Effect of Termination of Service on Awards     10  
5.4
  Compliance with Laws     10  
5.5
  Tax Matters     11  
5.6
  Plan and Award Amendments, Termination and Suspension     11  
5.7
  Privileges of Stock Ownership     12  
5.8
  Effective Date of the Plan     12  
5.9
  Term of the Plan     12  
5.10
  Governing Law/Construction/Severability     12  
5.11
  Captions     13  
5.12
  Effect of Change of Subsidiary Status     13  
5.13
  Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation     13  

 



--------------------------------------------------------------------------------



 



             
5.14
  Non-Exclusivity of Plan     13  
5.15
  No Corporate Action Restriction     13  
5.16
  Other Company Benefit and Compensation Program     13  
 
            DEFINITIONS     13  
6.1
  Definitions     13  

 



--------------------------------------------------------------------------------



 



SERACARE LIFE SCIENCES, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN
(Amended and Restated as of February 27, 2008)

1.   THE PLAN

     1.1 Purpose
     The purpose of this Plan is to promote the success of the Company by
providing an additional means through the grant of Awards to attract, motivate,
retain and reward eligible persons with awards and incentives for high levels of
individual performance and improved financial performance of the Company.
“Corporation” means SeraCare Life Sciences, Inc. and “Company” means the
Corporation and its Subsidiaries, collectively. These terms and other
capitalized terms are defined in Article 6.
     1.2 Administration and Authorization; Power and Procedure.
     (a) Committee. This Plan shall be administered by and all Awards to
Eligible Persons shall be authorized by the Committee. Action of the Committee
with respect to the administration of this Plan shall be taken pursuant to a
majority vote or by written consent of its members.
     (b) Plan Awards; Interpretation; Powers of Committee. Subject to the
express provisions of this Plan, the Committee shall have the authority:
     (i) to determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive Awards;
     (ii) to grant Awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards;
     (iii) to approve the forms of Award Agreements (which need not be identical
either as to type of award or among Participants);
     (iv) to construe and interpret this Plan and any agreements defining the
rights and obligations of the Company and Participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;
     (v) to cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding Awards held
by Eligible Employees, subject to any required consent under Section 5.6;
     (vi) to accelerate or extend the exercisability or extend the term of any
or all such outstanding Awards within the maximum ten-year term of Awards under
Section 1.6; and
     (vii) to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.
     The provisions of Section 4 relating to Non-Employee Director Options shall
be automatic and, to the maximum extent possible, self-effectuating. Although
the discretion of the Committee extends to such Options, Board approval or
ratification shall be required for any material amendment to any such Option.
     (c) Binding Determinations/Liability Limitation. Any action taken by, or
inaction of, the Corporation, any

1



--------------------------------------------------------------------------------



 



Subsidiary, the Board or the Committee relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Committee, nor any member thereof or
person acting at the direction thereof shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any Award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.
     (d) Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including professional
advisors to the Corporation. No director, officer or agent of the Company shall
be liable for any such action or determination taken or made or omitted in good
faith.
     (e) Delegation. The Committee, to the extent permissible under applicable
law, may delegate such of its powers with respect to this Plan as it determines
to one or more individuals (including committees of individuals) who are
officers or employees of the Company. In the case of any such delegation, the
term “Committee” shall be deemed to include the person or persons to whom such
delegation has been made, to the extent of such delegation.
     1.3 Participation
     Awards may be granted by the Committee only to those persons that the
Committee determines to be Eligible Persons. An Eligible Person who has been
granted an Award may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine.
     1.4 Shares Available for Awards; Share Limits.
     (a) Shares Available. Subject to the provisions of Section 5.2, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. The shares may be delivered for any lawful consideration.
     (b) Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Persons under this Plan shall
not exceed 1,800,000 shares (the “Share Limit”). The maximum number of shares of
Common Stock that may be delivered pursuant to options qualified as Incentive
Stock Options granted under this Plan is 1,000,000 shares. The maximum number of
shares subject to those options and stock appreciation rights that are granted
during any calendar year to any individual shall, in the case of each such type
of Award, be limited to 1,350,000 and the maximum individual limit on the number
of shares in the aggregate subject to all Awards (other than options and stock
appreciation rights) that during any calendar year are granted under this Plan
to any individual shall be 1,350,000. Each of the foregoing numerical limits
shall be subject to adjustment as contemplated by this Section 1.4 and
Section 5.2.
     (c) Share Reservation; Replenishment and Reissue of Unvested Awards. No
Award may be granted under this Plan unless, on the date of grant, the sum of
(i) the maximum number of shares issuable at any time pursuant to such Award,
plus (ii) the number of shares that have previously been issued pursuant to
Awards granted under this Plan, other than reacquired shares available for
reissue consistent with any applicable legal limitations, plus (iii) the maximum
number of shares that may be issued at any time after such date of grant
pursuant to Awards that are outstanding on such date, does not exceed the Share
Limit. Shares that are subject to or underlie Awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan, as well as reacquired
shares, shall again, except to the extent prohibited by law, be available for
subsequent Awards under the Plan. Except as limited by law, if an Award is or
may be settled only in cash, such Award need not be counted against any of the
limits under this Section 1.4.
     1.5 Grant of Awards.
     Subject to the express provisions of this Plan, the Committee shall
determine the number of shares of Common Stock subject to each Award, the price
(if any) to be paid for the shares or the Award and, in the case of

2



--------------------------------------------------------------------------------



 



performance share awards, in addition to matters addressed in Section 1.2(b),
the specific objectives, goals and performance criteria (such as an increase in
sales, market value, earnings or book value over a base period, the years of
service before vesting, the relevant job classification or level of
responsibility or other factors) that further define the terms of the
performance share award. Each Award shall be evidenced by an Award Agreement
signed by the Corporation and, if required by the Committee, by the Participant.
The Award Agreement shall set forth the material terms and conditions of the
Award established by the Committee consistent with the specific provisions of
this Plan.
     1.6 Award Period.
     Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but not later than ten (10) years after the Award Date.
     1.7 Limitations on Exercise and Vesting of Awards.
     (a) Provisions for Exercise. Unless the Committee otherwise expressly
provides, no Award shall be exercisable or shall vest until at least six months
after the initial Award Date, and once exercisable an Award shall remain
exercisable until the expiration or earlier termination of the Award.
     (b) Procedure. Any exercisable Award shall be deemed to be exercised when
the Secretary of the Corporation receives written notice of such exercise from
the Participant, together with any required payment made in accordance with
Section 2.2.
     (c) Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests.
     1.8 No Transferability; Limited Exception to Transfer Restrictions.
     (a) Limit On Exercise and Transfer. Unless otherwise expressly provided in
(or pursuant to) this Section 1.8, by applicable law and by the Award Agreement,
as the same may be amended, (i) all Awards are non-transferable and shall not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge, (ii) Awards shall be exercised only by the
Participant, and (iii) amounts payable or shares issuable pursuant to an Award
shall be delivered only to (or for the account of) the Participant.
     (b) Exceptions. The Committee may permit Awards to be exercised by and paid
only to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s immediate family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s immediate family or charitable
institutions, or to such other related persons or entities as may be approved by
the Committee, pursuant to such conditions and procedures as the Committee may
establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for essentially estate or tax planning purposes on a gratuitous or donative
basis and without consideration (other than nominal consideration or in exchange
for an interest in a qualified transferee).
     (c) Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in Section 1.8(a) shall not apply to:
     (i) transfers to the Corporation,
     (ii) the designation of a beneficiary to receive benefits in the event of
the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,
     (iii) transfers pursuant to a QDRO order if approved or ratified by the
Committee,
     (iv) if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by

3



--------------------------------------------------------------------------------



 



his or her legal representative, or
     (v) the authorization by the Committee of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.
Notwithstanding the foregoing or anything in Section 1.8(b) to the contrary, an
ISO may be transferred only by will or the laws of descent and distribution, and
during the lifetime of the Eligible Person to whom it was granted it may be
exercised only by such Eligible Person.

2.   OPTIONS.

     2.1 Grants.
     One or more Options may be granted under this Article to any Eligible
Person. Each Option granted shall be deemed to be designated by the Committee,
on the date of grant, as a Nonqualified Stock Option, unless affirmatively
designated in the applicable Award Agreement as an Incentive Stock Option.
     2.2 Option Price; Vesting.
     (a) Pricing Limits. The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time of the
Award, but in no case shall it be less than 100% (110% in the case of an
Incentive Stock Option granted to a Participant described in Section 2.4) of the
Fair Market Value of the Common Stock on the date of grant.
     (b) Payment Provisions. The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods: (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee, by a cashless exercise or net
exercise pursuant to such rules as the Committee may adopt; (iv) by notice and
third party payment in such manner as may be authorized by the Committee; (v) by
the delivery of shares of Common Stock of the Corporation already owned by the
Participant, or (vi) by any other means acceptable to the Corporation, provided,
however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by a cashless or net exercise or by
delivering such shares; and further provided, however, that the Corporation
shall not, directly or indirectly, extend or maintain credit, or arrange for the
extension of credit, in the form of a personal loan to or for any director or
executive officer of the Corporation, under any exercise method sanctioned above
or otherwise, in violation of Section 402 of the Sarbanes-Oxley Act of 2002.
Shares of Common Stock used to satisfy the exercise price of an Option shall be
valued at their Fair Market Value on the date of exercise.
     (c) Vesting. Unless otherwise provided by the Committee in the applicable
Award Agreement, each Option shall vest as to one-third of the number of shares
subject thereto on each of the first, second, and third anniversaries of the
Award Date of the Option, subject to earlier termination pursuant to Section 2.6
and Section 5.2.
     2.3 Limitations on Grant and Terms of Incentive Stock Options.
     (a) Option Period. Each Option and all rights thereunder shall expire no
later than 10 years after the Award Date.
     (b) Other Code Limits. Incentive Stock Options may only be granted to
Eligible Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code. There shall be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.
     2.4 Limits on 10% Holders.

4



--------------------------------------------------------------------------------



 



     No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.
     2.5 Waiver of Restrictions.
     Subject to Section 1.4 and Section 5.6 and the specific limitations on
Awards contained in this Plan, the Committee from time to time may authorize,
generally or in specific cases only, for the benefit of any Eligible Person any
adjustment in the vesting schedule, the restrictions upon or (subject to
Section 2.3(b)) the term of, an Award granted under this Article by cancellation
of an outstanding Award and a subsequent regranting of an Award, by amendment,
by substitution of an outstanding Award, by waiver or by other legally valid
means.
     2.6 Effects of Termination of Employment or Service.
     (a) Options — Resignation or Dismissal. If the Participant’s employment by
(or other service specified in the Award Agreement to) the Company terminates
for any reason (the date of such termination being referred to as the “Severance
Date”) other than Retirement, Total Disability or death, or for Cause (as
determined in the discretion of the Committee), the Participant shall have,
unless otherwise provided in the Award Agreement, three months after the
Severance Date to exercise any Option to the extent it shall have become
exercisable on the Severance Date. In the case of a termination for Cause, the
Option shall terminate on the Severance Date. In other cases, the Option, to the
extent not exercisable on the Severance Date, shall terminate.
     (b) Options — Death or Disability. If the Participant’s employment by (or
specified service to) the Company terminates as a result of Total Disability or
death, the Participant, Participant’s Personal Representative or his or her
Beneficiary, as the case may be, shall have, unless otherwise provided in the
Award Agreement, until 12 months after the Severance Date to exercise any Option
to the extent it shall have become exercisable by the Severance Date. Any Option
to the extent not exercisable on the Severance Date shall terminate.
     (c) Options — Retirement. If the Participant’s employment by (or specified
service to) the Company terminates as a result of Retirement, the Participant,
Participant’s Personal Representative or his or her Beneficiary, as the case may
be, shall have, unless otherwise provided in the Award Agreement, until
12 months after the Severance Date to exercise any Nonqualified Stock Option
(three months after the Severance Date in the case of an Incentive Stock Option)
to the extent it shall have become exercisable by the Severance Date. The
Option, to the extent not exercisable on the Severance Date, shall terminate.
     (d) Committee Discretion. Notwithstanding the foregoing provisions of this
Section 2.6, in the event of, or in anticipation of, a termination of employment
or service with the Company for any reason, other than discharge for Cause, the
Committee may, in its discretion, increase the portion of the Participant’s
Award available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of
Section 1.6, extend the exercisability period, upon such terms as the Committee
shall determine and expressly set forth in or by amendment to the Award
Agreement; provided, however, that the Committee shall take due consideration of
the implications of any such amendment under Section 409A of the Code and under
Generally Accepted Accounting Principles applicable to the Company.
     2.7 Options and Rights in Substitution for Stock Options Granted by Other
Corporations
     Options and Stock Appreciation Rights may be granted to Eligible Persons
under this Plan in substitution for employee stock options granted by other
entities to persons who are or who will become Eligible Persons in respect of
the Company, in connection with a distribution, merger or reorganization by or
with the granting entity or an affiliated entity, or the acquisition by the
Company, directly or indirectly, of all or a substantial part of the stock or
assets of the other entity.

5



--------------------------------------------------------------------------------



 



3. RESTRICTED STOCK AND STOCK UNIT AWARDS.
     Subject to any applicable limitations under law and to such rules and
procedures as the Committee may establish from time to time:
     3.1 Grants.
     (a) Restricted Stock. The Committee may, in its discretion, grant one or
more Restricted Stock Awards to any Eligible Person. Each Restricted Stock Award
Agreement shall specify the number of shares of Common Stock to be issued to the
Participant, the date of such issuance, the consideration for such shares (but
not less than the minimum lawful consideration under applicable state law) by
the Participant, the extent (if any) to which dividends or other distributions
with respect to, or amounts exchanged for, such shares shall be subject to
restriction, and the restrictions (which may be based on performance criteria,
passage of time or other factors or any combination thereof) imposed on such
shares and the conditions of release or lapse of such restrictions. Such
restrictions shall not lapse earlier than six months after the Award Date,
except to the extent the Committee may otherwise provide in its sole discretion.
Stock certificates or book entries evidencing shares of Restricted Stock pending
the lapse of the restrictions (“Restricted Shares”) shall bear a legend or
notation making appropriate reference to the restrictions imposed hereunder and
(if in certificate form) shall be held by the Corporation or by a third party
designated by the Committee until the restrictions on such shares shall have
lapsed and the shares shall have vested in accordance with the provisions of the
Award and Section 1.7. Upon issuance of the Restricted Stock Award, the
Participant may be required to provide such further assurance and documents as
the Committee may require to enforce the restrictions.
     (b) Stock Units. The Committee may, in its discretion, authorize and grant
to any Eligible Person a Stock Unit Award or the crediting of Stock Units for
services rendered or to be rendered or in lieu of other compensation, consistent
with other applicable terms of this Plan, may permit an Eligible Person to
irrevocably elect to defer by means of Stock Units or receive in Stock Units all
or a portion of any Award hereunder, or may grant Stock Units in lieu of, in
exchange for, in respect of, or in addition to any other Compensation or Award
under this Plan. The specific terms, conditions, and provisions relating to each
Stock Unit grant or election, including the applicable vesting and payout
provisions of the Stock Units and the form of payment to be made at or following
the vesting thereof, shall be set forth in or pursuant to the applicable
agreement or Award and any relevant Company deferred compensation plan, in form
substantially as approved by the Committee.
     (c) Payouts. The Committee in the applicable Award Agreement or the
relevant Company deferred compensation plan may permit the Participant to elect
the form and time of payout of vested Stock Units on such conditions or subject
to such procedures as the Committee may impose, and may permit Restricted Stock
or Stock Unit offsets or other provision for payment of any applicable taxes
that may be due on the crediting, vesting or payment in respect of the Stock
Units.
     3.2 Restrictions.
     (a) Pre-Vesting Restraints. Except as provided in Section 3.1 and 1.8,
Restricted Shares comprising any Restricted Stock Award and rights in respect of
Stock Unit Awards may not be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered, either voluntarily or involuntarily, until the
restrictions on Restricted Shares have lapsed and the shares issuable pursuant
to the Stock Unit Award have been issued.
     (b) Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award shall be
entitled to vote such shares but shall not be entitled to dividends on any of
the shares until the shares have vested. Such dividends shall be retained in a
restricted account until the shares have vested and shall revert to the
Corporation if they fail to vest.
     (c) Cash Payments. If the Participant shall have paid or received cash
(including any payments in respect of dividends) in connection with the
Restricted Stock Award or Stock Unit Award, the Award Agreement shall specify
the extent (if any) to which such amounts shall be returned (with or without an
earnings factor) as to any Restricted Shares or Stock Unit Awards which cease to
be eligible for vesting.
     3.3 Return to the Corporation.
     Unless the Committee otherwise expressly provides, Restricted Shares or
Stock Units that remain subject to conditions to vesting upon restrictions at
the time of termination of employment or service or are subject to other

6



--------------------------------------------------------------------------------



 



conditions to vesting that have not been satisfied by the time specified in the
applicable Award Agreement shall not vest and shall be returned to the
Corporation or cancelled, as the case may be, unless the Committee otherwise
provides in the applicable terms of the Award.
4. NON-EMPLOYEE DIRECTOR OPTIONS
     4.1 Participation.
     Options under this Article 4 shall be made only to Non-Employee Directors
and shall be evidenced by award agreements between the recipients and the
Company.
     4.2 Annual Option Grants.
     (a) Annual Awards. Commencing with the Corporation’s annual meeting of
stockholders held in 2008, on the date of, but immediately following, each of
the Corporation’s annual meeting of stockholders in each year during the term of
the Plan there shall be automatically granted (without any action by the
Committee or the Board) the following Nonqualified Stock Options (the Award Date
of which shall be the date of such annual meeting): (i) an Option to purchase
15,000 shares of Common Stock to each Non-Employee Director, except the Chairman
of the Board; (ii) an Option to purchase 25,000 shares of Common Stock to the
Chairman of the Board, provided the Chairman is also a Non-Employee Director;
(iii) an Option to purchase 2,500 shares of Common Stock to each member of the
Audit Committee of the Board who is also a Non-Employee Director other than the
Chairman of the Audit Committee; and (iv) an Option to purchase 5,000 shares of
Common Stock to the Chairman of the Audit Committee of the Board, provided the
Chairman is also a Non-Employee Director.
     (b) Maximum Number of Shares. Annual grants that would otherwise exceed the
maximum number of shares under Section 1.4(a) shall be prorated within such
limitation. A Non-Employee Director shall not receive more than one Nonqualified
Stock Option under this Section 4.2 in any calendar year.
     4.3 Option Price.
     The purchase price per share of the Common Stock covered by each Option
granted pursuant to Section 4.2 hereof shall be 100 percent of the Fair Market
Value of the Common Stock on the Award Date. The exercise price of any Option
granted under this Article 4 shall be paid in full at the time of each purchase
in one or a combination of the following methods: (i) in cash or by electronic
funds transfer; (ii) by check payable to the order of the Corporation; (iii) if
authorized by the Committee, by a cashless exercise or net exercise pursuant to
such rules as the Committee may adopt; (iv) by notice and third party payment in
such manner as may be authorized by the Committee; (v) by the delivery of shares
of Common Stock of the Corporation already owned by the Participant, or (vi) by
any other means acceptable to the Committee, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Option by a cashless or net exercise or by delivering such shares;
and further provided, however, that the Corporation shall not, directly or
indirectly, extend or maintain credit, or arrange for the extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Corporation, under any exercise method sanctioned above or otherwise, in
violation of Section 402 of the Sarbanes-Oxley Act of 2002. Shares of Common
Stock used to satisfy the exercise price of an Option shall be valued at their
Fair Market Value on the date of exercise.
     4.4 Option Period and Exercisability.
     Each Option granted under this Article 4 and all rights or obligations
thereunder shall expire five years after the Award Date and shall be subject to
earlier termination as provided below. Each Option granted under Section 4.2
shall be fully vested and exercisable as of the applicable Award Date.
     4.5 Termination of Directorship.
     Unless otherwise provided in the Award Agreement, if a Non-Employee
Director’s services as a member of the Board of Directors terminate for any
reason, an Option granted pursuant to this Article held by such Participant

7



--------------------------------------------------------------------------------



 



shall remain exercisable for six months after the date of such termination or
until the expiration of the stated term of such Option, whichever first occurs.
     4.6 Adjustments.
     Options granted under this Article 4 shall be subject to adjustment as
provided in Section 5.2.
     4.7 Termination Upon a Change in Control or Other Event.
     Each Option granted under this Article 4 is subject to termination in
accordance with Section 5.2.
5. OTHER PROVISIONS
     5.1 Rights of Eligible Persons, Participants and Beneficiaries.
     (a) Employment Status. Status as an Eligible Person shall not be construed
as a commitment that any Award will be made under this Plan to an Eligible
Person or to Eligible Persons generally.
     (b) No Employment/Service Contract. Nothing contained in this Plan (or in
any other documents under this Plan or in any Award) shall confer upon any
Eligible Employee or other Participant any right to continue in the employ or
other service of the Company, constitute any contract or agreement of employment
or other service or affect an employee’s status as an employee at will, nor
shall interfere in any way with the right of the Company to change a person’s
compensation or other benefits, or to terminate his or her employment or other
service, with or without cause. Nothing in this Section, however, is intended to
adversely affect any express independent right of such person under a separate
employment or service contract other than an Award Agreement.
     (c) Plan Not Funded. Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and (except as provided in
Section 1.4(c)) no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards. No Participant, Beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.
     5.2 Adjustments; Acceleration.
     (a) Adjustments. Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution (“spin-off”) in respect of the Common Stock (whether in the form of
securities or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of all or substantially all of the Common
Stock or assets of the Corporation as an entirety (“asset sale”); then the
Committee shall, in such manner, to such extent (if any) and at such time as it
deems appropriate and equitable in the circumstances:
     (1) proportionately adjust any or all of (a) the number and type of shares
of Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific maximum number of shares subject to Awards
granted to any one person in any year and such other maxima and numbers of
shares set forth elsewhere in this Plan), (b) the number, amount and type of
shares of Common Stock (or other securities or property) subject to any or all
outstanding Awards, (c) the grant, purchase, or exercise price of any or all
outstanding Awards, (d) the securities, cash or other property deliverable upon
exercise of any outstanding Awards, or (e) (subject to limitations under
Section 5.10(c)) the performance standards appropriate to any outstanding
Awards, or

8



--------------------------------------------------------------------------------



 



     (2) make provision for a cash payment or for the assumption, substitution
or exchange of any or all outstanding share-based Awards or the cash, securities
or property deliverable to the holder of any or all outstanding share-based
Awards, based upon the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event.
     The Committee may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of Options, Stock Appreciation Rights or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess if any of the per share amount payable upon or in respect of such event
over the exercise or strike price of the Award.
     In any of such events, the Committee may take such action prior to such
event to the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to shareholders
generally.
     (b) Possible Early Termination of Accelerated Awards. Any Option or other
right to acquire Common Stock under this Plan that remains outstanding
immediately prior to (1) a dissolution of the Company, or (2) an event described
in Section 5.2(a) in which the Company does not survive, survives as a
subsidiary of another company, or is acquired, or (3) the consummation of a
Change of Control Event shall terminate upon the consummation of such event,
subject to any provision that has been expressly made by the Board or the
Committee, through a plan of reorganization or otherwise, for the survival,
substitution, assumption, exchange or other settlement of such Option or right.
     (c) Acceleration of Awards Upon Change in Control. Unless prior to a Change
in Control Event the Committee determines that, upon its occurrence, benefits
under any or all Awards shall not be accelerated or determines that only certain
or limited benefits under any or all Awards shall be accelerated and the extent
to which they shall be accelerated, or establishes a different time in respect
of such Event for such acceleration, then upon the occurrence of a Change in
Control Event:
     (1) each Option shall become immediately exercisable, and
     (2) Restricted Stock shall immediately vest free of restrictions.
Any discretion with respect to these events shall be limited to the extent
required by applicable accounting requirements in the case of a transaction
intended to be accounted for as a pooling of interests transaction.
     The Committee may override the limitations on acceleration in this
Section 5.2(c) by express provision in the Award Agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve. Any acceleration of Awards shall comply with applicable legal
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Committee to occur (subject
to Section 5.2(d)), a limited period of time not greater than 30 days before the
event. Without limiting the generality of the foregoing, the Committee may deem
an acceleration to occur immediately prior to the applicable event and/or
reinstate the original terms of an Award if an event giving rise to an
acceleration does not occur.
     (d) Possible Rescission of Acceleration. If the vesting of an Award has
been accelerated expressly in anticipation of an event or upon shareholder
approval of an event and the Committee or the Board later determines that the
event will not occur, the Committee may rescind the effect of the acceleration
as to any then outstanding and unexercised or otherwise unvested Awards.
     (e) Committee Discretion to Accelerate Vesting and Cancel Awards.
Notwithstanding anything herein to the contrary, in anticipation of a Change in
Control Event, the Committee may, in its sole discretion and contrary to what
may otherwise be provided herein, while taking into consideration the accounting
implications, if any, (i) accelerate the vesting and exercisability, as
applicable, of any or all outstanding Awards to any date within 30 days prior to
or concurrent with the occurrence of such Change in Control Event, (ii) shorten
the term of

9



--------------------------------------------------------------------------------



 



outstanding Awards to the date of the occurrence of such Change in Control Event
or (iii) cancel any outstanding Awards and pay to the holders thereof, in cash
or shares of Common Stock, the value of such Awards based upon the price per
share of Common Stock received or to be received by other stockholders of the
Corporation in the Change in Control Event.
     5.3 Effect of Termination of Service on Awards.
     (a) General. The Committee shall establish the effect of a termination of
employment or service on the rights and benefits under each Award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of Award. Unless otherwise specified, the date of
termination shall be (1) the date of termination (for any reason whatsoever) of
the Participant’s employment by the Company, in the case of an Award granted to
an employee; (2) the date of termination of directorship in the case of an Award
granted to or held by a director (or former employee continuing in service as a
director); or (3) the date of termination of services to the Company, as
determined by the Committee, in the case of an Other Eligible Person.
Notwithstanding the foregoing, the Committee may authorize by express provision
in or amendment to an Award an extension of the date of termination if a
person’s status after grant changes from one eligible category to another, or in
other circumstances that the Committee deems appropriate.
     (b) Termination of Consulting or Affiliate Services. If the Participant is
not an Eligible Employee or director and provides services as an Other Eligible
Person, the Committee shall be the sole judge of whether the Participant
continues to render services to the Company, unless a contract or the Award
otherwise provides. If in these circumstances the Company notifies the
Participant in writing that a termination of services of the Participant for
purposes of this Plan has occurred, then (unless the contract or Award otherwise
expressly provides), the Participant’s termination of services for purposes of
this Plan shall be the date which is 10 days after the Company’s mailing of the
notice or, in the case of a termination for Cause, the date of the mailing of
the notice.
     (c) Effect on Unvested Awards. Unless otherwise provided in the applicable
Award Agreement and subject to the other provisions of this Plan, a Restricted
Stock Award or Stock Unit Award, to the extent such Award has not vested as of
the applicable Severance Date shall terminate on the Severance Date without
further payment or benefit of any kind; and any Option theretofore outstanding
and not vested shall terminate. Vested Options are subject to the provisions of
Section 2.6.
     (d) Events Not Deemed Terminations of Service. Unless Company policy or the
Committee otherwise provides, the employment relationship shall not be
considered terminated in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence authorized by the Company or the Committee;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company may
be suspended until the employee returns to service, unless the Committee
otherwise provides or applicable law otherwise requires. In no event shall an
Award be exercised after the expiration of the term set forth in the Award
Agreement.
     (e) Effect of Change of Subsidiary Status. For purposes of this Plan and
any Award, if an entity ceases to be a Subsidiary a termination of employment or
service shall be deemed to have occurred with respect to each Eligible Person in
respect of the Subsidiary who does not continue as an Eligible Person in respect
of another entity within the Company.
     5.4 Compliance with Laws.
     This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock, the acceptance of promissory
notes and the payment of money under this Plan or under Awards are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law, federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. In addition, any securities delivered under
this Plan may be subject to any special restrictions that the Committee may
require to preserve a pooling of interests under generally accepted accounting
principles. The

10



--------------------------------------------------------------------------------



 



person acquiring any securities under this Plan will, if requested by the
Company, provide such assurances and representations to the Company as the
Committee may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.
     The obligation of the Corporation to make payment of Awards in shares of
Common Stock or otherwise shall be subject to all applicable laws, rules and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Corporation shall be under no obligation to offer to sell or to sell and shall
be prohibited from offering to sell or selling any shares of Common Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Commission and any applicable state
securities laws or unless the Corporation has received the advice of counsel,
satisfactory to the Corporation, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. If the shares of
Common Stock offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act or any
applicable state securities laws, the Corporation may restrict the transfer of
such shares and may legend the stock certificates representing such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.
     5.5 Tax Matters.
     Upon any exercise, vesting, or payment of any Award or upon the disposition
of shares of Common Stock acquired pursuant to the exercise of an Incentive
Stock Option prior to satisfaction of the holding period requirements of
Section 422 of the Code, the Company shall have the right at its option to
(i) require the Participant (or Personal Representative or Beneficiary, as the
case may be) to pay or provide for payment of at least the minimum amount of any
taxes which the Company may be required to withhold with respect to such Award
event or payment or (ii) deduct from any amount payable in cash the minimum
amount of any taxes which the Company may be required to withhold with respect
to such cash payment. In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Plan, the
Committee may in its sole discretion (subject to Section 5.4) grant (either at
the time of grant of the Award or thereafter) to the Participant the right to
elect or may require, pursuant to such rules and subject to such conditions as
the Committee may establish, to have the Corporation reduce the number of shares
to be delivered by (or otherwise reacquire) the appropriate number of shares,
valued in a consistent manner at their Fair Market Value or at the sales price
in accordance with authorized procedures for cashless exercises, necessary to
satisfy the minimum applicable withholding obligation on exercise, vesting or
payment. Shares in no event shall be withheld in excess of the minimum number
required for tax withholding under applicable law.
     5.6 Plan and Award Amendments, Termination and Suspension.
     (a) Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No Awards
may be granted during any suspension of this Plan or after termination of this
Plan, but the Committee shall retain jurisdiction as to Awards then outstanding
in accordance with the terms of this Plan.
     (b) Shareholder Approval. To the extent then required under Sections 162,
422 or 424 of the Code or any other applicable law, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.
     (c) Amendments to Awards. Without limiting any other express authority of
the Committee under (but subject to) the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of or limitations on
Awards to Participants that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Sections 1.2(b) and 5.6(d)) may make other changes to the
terms and conditions of Awards.
     (d) Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Company under any Award granted under this Plan prior to the
effective date of such change. Changes contemplated by Section 5.2

11



--------------------------------------------------------------------------------



 



shall not be deemed to constitute changes or amendments for purposes of this
Section 5.6.
     (e) Section 409A Compliance. To the extent that any payments or benefits
provided hereunder are considered deferred compensation subject to Section 409A
of the Code, the Corporation intends for all such payments and benefits provided
or credited hereunder to comply with the standards for nonqualified deferred
compensation established by Section 409A of the Code (the “409A Standards”).
Notwithstanding anything herein or in any Award Agreement to the contrary,
(i) to the extent that any terms of this Plan would subject Participants to
gross income inclusion, interest or an additional tax pursuant to Section 409A
of the Code, those terms are to that extent superseded by the 409A Standards and
(ii) the Corporation reserves the right to amend any Award granted or credited
hereunder, without the Participant’s consent, to cause such Awards to comply
with or be exempt from Section 409A of the Code.
     5.7 Privileges of Stock Ownership.
     Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.
     5.8 Effective Date of the Plan.
     This Plan is effective as of September 24, 2001.
     5.9 Term of the Plan.
     No Award will be granted under this Plan after September 24, 2011 (the
“termination date”). Unless otherwise expressly provided in this Plan or in an
applicable Award Agreement, any Award granted prior to the termination date may
extend beyond such date, and all authority of the Committee with respect to
Awards hereunder, including the authority to amend an Award, shall continue
during any suspension of this Plan and in respect of Awards outstanding on the
termination date.
     5.10 Governing Law/Construction/Severability.
     (a) Choice of Law. This Plan, the Awards, all documents evidencing Awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.
     (b) Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
     (c) Plan Construction.
     (1) Rule 16b-3. It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
satisfies the applicable requirements for exemptions under Rule 16b-3. The
exemption will not be available if the authorization of actions by any Committee
of the Board with respect to such Awards does not satisfy the applicable
conditions of Rule 16b-3. Notwithstanding the foregoing, the Corporation shall
have no liability to any Participant for Section 16 consequences of Awards or
events under Awards.
     (2) Section 162(m). It is the further intent of the Corporation that (to
the extent the Corporation or Awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code), Options or SARs
be granted with an exercise or base price not less than Fair Market Value on the
date of grant and performance-based awards under Section 5.2 of this Plan that
are granted to or held by a person subject to Section 162(m) of the Code will
qualify as performance-based compensation or otherwise be exempt from
deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.

12



--------------------------------------------------------------------------------



 



     5.11 Captions.
     Captions and headings are given to the sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.
     5.12 Effect of Change of Subsidiary Status.
     For purposes of this Plan and any Award hereunder, if an entity ceases to
be a Subsidiary, a termination of employment and service shall be deemed to have
occurred with respect to each Eligible Person in respect of such Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Company.
     5.13 Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation.
     Awards may be granted to Eligible Persons under this Plan in substitution
for employee stock options, Stock Appreciation Rights, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Persons in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
or all or a substantial part of the stock or assets of the employing entity.
     5.14 Non-Exclusivity of Plan.
     Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.
     5.15 No Corporate Action Restriction.
     The existence of the Plan, the Award Agreements and the Awards granted
hereunder shall not limit, affect or restrict in any way the right or power of
the Board or the shareholders of the Corporation to make or authorize: (a) any
adjustment, recapitalization, reorganization or other change in the
Corporation’s or any Subsidiary’s capital structure or its business, (b) any
merger, amalgamation, consolidation or change in the ownership of the
Corporation or any subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the Corporation’s or
any Subsidiary’s capital stock or the rights thereof, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the Corporation or any Subsidiary’s assets or business, or
(f) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Committee, or
the Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.
     5.16 Other Company Benefit and Compensation Program.
     Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Company or the
Subsidiaries.
6. DEFINITIONS.
     6.1 Definitions.
     (a) “Award” means an award of any Option, Stock Appreciation Right,
Restricted Stock, Stock Unit, Stock

13



--------------------------------------------------------------------------------



 



Bonus, dividend equivalent or deferred payment right or other right or security
that would constitute a “derivative security” under Rule 16a-1(c) of the
Exchange Act, or any combination thereof, whether alternative or cumulative,
authorized by and granted under this Plan.
     (b) “Award Agreement” means any writing setting forth the terms of an Award
that has been authorized by the Committee.
     (c) “Award Date” means the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.
     (d) “Award Period” means the period beginning on an Award Date and ending
on the expiration date of such Award.
     (e) “Beneficiary” means the person, persons, trust or trusts designated by
a Participant or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.
     (f) “Board” means the Board of Directors of the Corporation.
     (g) “Cause” with respect to a Participant means (unless otherwise expressly
provided in the applicable Award Agreement or another applicable contract with
the Participant) a termination of service based upon a finding by the Committee
acting in good faith and based on its reasonable belief at the time, that the
Participant:
     (1) has been negligent in the discharge of his or her duties to the
Company, has refused to perform stated or assigned duties or is incompetent in
or incapable of performing those duties; or
     (2) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company or an affiliate; or has been convicted of a felony or misdemeanor (other
than minor traffic violations or similar offenses); or
     (3) has materially breached any of the provisions of any agreement with the
Company or an affiliated entity; or
     (4) has engaged in unfair competition with, or otherwise acted
intentionally in a manner injurious to the reputation, business or assets of,
the Company or an affiliate; has improperly induced a vendor or customer to
break or terminate any contract with the Company or an affiliate or induced a
principal for whom the Company or an affiliate acts as agent to terminate such
agency relationship.
A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.
     (h) “Change in Control Event” means any of the following:
     (1) The dissolution or liquidation of the Corporation, other than in the
context of a transaction that does not constitute a Change in Control Event
under clause (2) below.
     (2) Consummation of a merger, consolidation, or other reorganization, with
or into, or the sale of all or substantially all of the Corporation’s business
and/or assets as an entirety to, one or more entities that are not Subsidiaries
(a “Business Combination”), unless (A) as a result of the Business Combination
at least 50% of the outstanding securities voting generally in the election of
directors of the surviving or resulting entity or a parent thereof (the
“Successor Entity”) immediately after the reorganization are, or will be, owned,
directly or indirectly, in

14



--------------------------------------------------------------------------------



 



substantially the same proportions, by shareholders of the Corporation
immediately before the Business Combination; and (B) no person (as defined in
clause (h)(3) below, but excluding the Successor Entity or an Excluded Person)
beneficially owns, directly or indirectly, more than 50% of the outstanding
shares of the combined voting power of the outstanding voting securities of the
Successor Entity, after giving effect to the Business Combination, except to the
extent that such ownership existed prior to the Business Combination; and (C) at
least 50% of the members of the board of directors of the entity resulting from
the Business Combination were members of the Board at the time of the execution
of the initial agreement or of the action of the Board approving the Business
Combination.
     (3) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than an Excluded Person becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities entitled to then vote
generally in the election of directors of the Corporation, other than as a
result of (A) an acquisition directly from the Company, (B) an acquisition by
the Company, (C) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or a Successor Entity, or an acquisition
by any entity pursuant to a transaction which is expressly excluded under clause
(h)(2) above.
     (4) During any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Corporation’s shareholders, of each new Board member was approved by a vote
of at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved), but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (j) “Commission” means the Securities and Exchange Commission.
     (k) “Committee” means the Board or one or more committees appointed by the
Board to administer all or certain aspects of this Plan, each committee to be
comprised solely of one or more directors or such number as may be required
under applicable law. Each member of a Committee in respect of his or her
participation in any decision with respect to an Award intended to satisfy the
requirements of Section 162(m) of the Code must satisfy the requirements of
“outside director” status within the meaning of Section 162(m) of the Code;
provided, however, that the failure to satisfy such requirement shall not affect
the validity of the action of any committee otherwise duly authorized and acting
in the matter. As to Awards, grants or other transactions that are authorized
only by a committee and that are intended to be exempt under Rule 16b-3, the
requirements of Rule 16b-3(d)(1) with respect to committee action must also be
satisfied.
     (l) “Common Stock” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 5.2 of this Plan.
     (m) “Company” means, collectively, the Corporation and its Subsidiaries.
     (n) “Corporation” means SeraCare Life Sciences, Inc., a California
corporation, and its successors.
     (o) “Eligible Employee” means an officer (whether or not a director) or
employee of the Company.
     (p) “Eligible Person” means an Eligible Employee, Non-Employee Director or
any Other Eligible Person designated by the Committee in its discretion.
     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

15



--------------------------------------------------------------------------------



 



     (r) “Excluded Person” means (1) any person described in and satisfying the
conditions of Rule 13d-1(b)(1) under the Exchange Act, (2) the Company, or
(3) an employee benefit plan (or related trust) sponsored or maintained by the
Company or the Successor Entity.
     (s) “Fair Market Value” on any date means (1) if the stock is listed or
admitted to trade on a national securities exchange, the closing price of the
stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal national securities exchange on which the stock
is so listed or admitted to trade, on such date, or, if there is no trading of
the stock on such date (or if the market has not closed at the applicable time),
then the closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares; or (2) if the stock is
not listed or admitted to trade on a national securities exchange and
representative quotes are not otherwise available, the value as established by
the Committee to be the fair market value based upon a good faith attempt to
value the Common Stock accurately for purposes of this Plan.
     (t) “Incentive Stock Option” means an Option which is intended, as
evidenced by its designation, as an incentive stock option within the meaning of
Section 422 of the Code, the award of which contains such provisions (including
but not limited to the receipt of shareholder approval of this Plan, if the
Award is made prior to such approval) and is made under such circumstances and
to such persons as may be necessary to comply with that section.
     (u) “Nonqualified Stock Option” means an Option that is designated as a
Nonqualified Stock Option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof. Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a nonqualified stock option under this Plan and
not an incentive stock option under the Code.
     (v) “Non-Employee Director” means a member of the Board of Directors of the
Corporation who is not an officer or employee of the Company.
     (w) “Option” means an option to purchase Common Stock granted under this
Plan. The Committee shall designate any Option granted to an Eligible Person as
a Nonqualified Stock Option or an Incentive Stock Option.
     (x) “Other Eligible Person” means any Non-Employee Director or any
individual consultant or advisor who renders or has rendered bona fide services
(other than services in connection with the offering or sale of securities of
the Company in a capital raising transaction or as a market maker or promoter of
the Company’s securities) to the Company, and who is selected to participate in
this Plan by the Committee. An advisor or consultant may be selected as an Other
Eligible Person only if such person’s participation in this Plan would not
adversely affect (1) the Corporation’s eligibility to use Form S-8 to register
under the Securities Act of 1933, as amended, the offering of shares issuable
under this Plan by the Company or (2) the Corporation’s compliance with any
other applicable laws.
     (y) “Participant” means an Eligible Person who has been granted an Award
under this Plan.
     (z) “Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.
     (aa) “Plan” means this 2001 Stock Incentive Plan, as it may be amended from
time to time.
     (bb) “QDRO” means a qualified domestic relations order.
     (cc) “Restricted Shares” or “Restricted Stock” means shares of Common Stock
awarded to a Participant under this Plan, subject to payment of such
consideration, if any, and such conditions on vesting (which may include, among
others, the passage of time, specified performance objectives or other factors)
and such transfer and other restrictions as are established in or pursuant to
this Plan and the related Award Agreement, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.

16



--------------------------------------------------------------------------------



 



     (dd) “Retirement” means retirement with the consent of the Company or, from
active service as an employee or officer of the Company on or after attaining
age 55 with 10 or more years of service or after age 65.
     (ee) “Rule 16b-3” means Rule 16b-3 as promulgated by the Commission
pursuant to the Exchange Act, as amended from time to time.
     (ff) “Section 16 Person” means a person subject to Section 16(a) of the
Exchange Act.
     (gg) “Securities Act” means the Securities Act of 1933, as amended from
time to time.
     (hh) “Severance Date” means the date of termination of employment or
service as further defined in Section 5.3.
     (ii) “Stock Appreciation Right” means a right authorized under this Plan to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.
     (jj) “Stock Bonus” means an Award of shares of Common Stock granted under
this Plan for no consideration other than past services and without restriction
other than such transfer or other restrictions as the Committee may deem
advisable to assure compliance with law.
     (kk) “Stock Unit” means a bookkeeping entry which serves as a unit of
measurement relative to a share of Common Stock for purposes of determining the
payment, in Common Stock or cash, of an Award, including a deferred benefit or
right under this Plan. Stock Units are not outstanding shares and do not entitle
a Participant to any dividend, voting or other rights in respect of any Common
Stock represented thereby or acquirable thereunder. Stock Units, may, however,
by express provision in the applicable Award Agreement, entitle a Participant to
dividend equivalent rights, as defined by the Committee.
     (ll) “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.
     (mm) “Total Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

17